Exhibit 10.1

1 Penn Plaza

28th Floor

New York, NY 10119

www.presidio.com

December 18, 2017

Neil Johnston

Dear Neil,

Congratulations! We are pleased to offer you the position of Chief Financial
Officer (CFO) with Presidio, Inc. This position will report to Bob Cagnazzi,
CEO, and will be based in our New York office location located at One Penn Plaza
Suite 2832, New York, NY 10119. Your appointment is subject to approval by the
board of directors and your compensation package as outlined herein is subject
to approval of the compensation committee of the board of directors. Your
anticipated start date, should you satisfy the pre-condition of employment will
be on or about January 16, 2018.

We look forward to having you as a part of our team, adding your skills, talent
and enthusiasm to our group. I believe Presidio is the type of organization that
has the vision, culture and opportunities that you are seeking.

 

Compensation:

     You will be compensated at an annual rate of $600,000.00 (a bi-weekly rate
of $23,076.92) less applicable deductions, payable in accordance with Presidio’s
normal payroll practice.

Bonus Plan Opportunity:

    

You are eligible for a target Annual Bonus opportunity of $500,000.00, 75% based
upon achievement of EBITDA & Revenue targets, 25% based upon MBO’s. The final
payments of which are calculated and paid following board sign-off of the final
audited financials for the Fiscal Year. Your bonus plan will be prorated from
your start day for FY18. Please see the attached Bonus Plan for specific
calculations for FY18.

 

In order to be eligible for any bonus and payments under any bonus plan, you
must meet all of the following criteria: (i) you must be employed on the date on
which the bonus would be scheduled to be paid; (ii) Presidio must have a
reasonable expectation of your continued employment as of and beyond the date on
which the bonus would be paid. Your bonus will be governed by the Presidio
Executive Bonus Plan.

Long Term Incentive:

     Upon hire, and subject to the approval of Presidio’s board of directors,
you are eligible to receive 112,600 Presidio stock options, with vesting to
occur 25% per year on each of the first, second, third and fourth anniversaries
of your employment start date provided you are still an employee of Presidio on
each respective vesting date. The strike price for the options will be equal to
Presidio’s stock price on the date of grant. The stock option grant will be
governed by the terms of Presidio’s standard stock option award certificate



--------------------------------------------------------------------------------

    

and issued pursuant to the Presidio 2017 Long-Term Incentive Plan. The Options
grant is contingent upon the employee executing the stock option award
certificate and Presidio Non-Competition, Non-Solicitation, and No-Hire
Agreement.

 

Each fiscal year, subject to approval of the Board during the first meeting of
the new fiscal year, you will be granted an additional 40,000 stock options with
a strike price equal to Presidio’s stock price on the date of grant. It is our
intention to develop a company wide yearly Long Term Incentive plan on or about
September 2018. At that time we will revisit your yearly grant plan and adjust
it to reflect the current market with 40,000 option units remaining the minimum
grant.

Relocation:

     Presidio will allow you to expense for reimbursement up to $40,000.00 for
your household goods move from Atlanta to New York through the Presidio Expense
Reimbursement Policy. Additionally, Presidio will allow you to submit for
reimbursement up to $5,000 per month for temporary housing assistance for four
months. Presidio will also directly assume the reasonable airfare costs (2
adults) for two house-hunting trips, working through Presidio Travel, and will
allow you to expense for reimbursement the cost of meals and local
transportation during those trips for you and your family.

Benefits:

     As a full time employee, you are eligible for Presidio’s full time benefit
plan in accordance with Presidio policies. You will have 30 days from your start
date to elect the benefits that are right for you. If elected, benefit
participation begins the 1st day of the month following your official start
date. Paid Time Off:      Executive employees receive Paid Time Off (PTO) at an
annual rate of 20 days for the first year, with periodic increases in PTO
provided according to company policy. In addition, there are generally 9 paid
holidays and 1 floating holiday per calendar year. Please refer to the
Presidio’s Employee Handbook for the full version of the PTO plan.

IMPORTANT:

    

You represent and warrant that in your acceptance of and performance in this
position you will not violate the term of any agreement applicable to you, and
that you will not utilize or make available to us any confidential or
proprietary information of any third party or violate any obligation with
respect to such information.

 

Also, you represent and warrant that you are not bound by any agreement with or
obligation to a previous employer or other party that may conflict with or
otherwise prevent the full performance of your duties and obligations to
Presidio. In addition, you represent that your employment with Presidio does not
and will not breach any agreement or obligation to keep in confidence any
proprietary information belonging to another party, and that you will not
disclose or otherwise use any such information in connection with your
employment. If such agreement is in place, the company will not indemnify you
for any legal costs you may incur, and you are not to bring any customer lists
or other confidential information with you from your previous employer, and you
are to not pursue any customers or opportunities you were involved with while
with your former organization.

 

-2-



--------------------------------------------------------------------------------

Offer Contingency:

     Please understand your offer of employment is contingent upon each of the
following:

Acknowledgment of offer terms and conditions:

Bonus payments are not guaranteed and are subject to change or modification,
elimination and/or replacement by an alternate program due to business
conditions.

This offer is contingent upon you signing where indicated below. Please review
the documents carefully prior to signing.

 

  1. Presidio Non-Competition, Non-Solicitation, and No-Hire Agreement. Your
offer of employment is contingent upon you entering into the attached Presidio
Non-Competition, Non-Solicitation, and No-Hire Agreement. Please review the
enclosed documents carefully prior to signing.

 

  2. In accordance with our policy, this offer is contingent upon successfully
meeting our pre-employment conditions involving a drug test, criminal background
check and verifications of employment with your previous and current
employer(s). Upon acceptance of your employment offer, you must submit to a drug
test within 48 hours of verbal acceptance and receipt of your offer letter
package. If this cannot be executed within the 48-hour timeframe, you must
notify your Human Resources contact immediately. You understand that
unsatisfactory results from, refusal to cooperate with, or any attempts to
affect the results of these pre-employment tests and checks will result in
withdrawal of any employment offer or termination of employment if already
employed.

 

  3. Medical Examination when applicable.

 

  4. In order to comply with the Immigration Reform and Control Act of 1986, you
will need to provide documents that establish your identity of authorization to
work in the United States of America. Please have these original documents
available to present on your first day or employment.

While we have every expectation that you will have a successful career with us,
we must remind you that your employment with Presidio is on an “at will” basis,
which means that either of us may choose to terminate your employment at any
time, with or without cause, with or without notice and without compensation
except for time worked. Accordingly, nothing in this offer letter should be
construed as creating a contract of employment, or employment for a specified
term. Also, of course, all compensation, benefits and other terms of employment
are subject to change from time to time, as Presidio determines.

We look forward to your joining Presidio. As confirmation of your acceptance of
our offer, please sign this offer letter below by 5 days from today. Should you
have any questions, please do not hesitate to contact me.

 

Sincerely, /s/ Bob Cagnazzi Bob Cagnazzi Chief Executive Officer

 

-3-



--------------------------------------------------------------------------------

I hereby accept this offer of employment based upon the above stated terms and
conditions.

 

    Employee Signature:   /s/ Neil Johnston     Date: 1/16/2018   Neil Johnston
      Presidio Signature:   /s/ Jennifer Jackson     Date: 1/16/2018   Jennifer
Jackson, CHRO      

 

-4-



--------------------------------------------------------------------------------

EXECUTION VERSION

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of January 16,
2018 (the “Effective Date”) by and between Presidio, Inc., a Delaware
corporation (the “Company”), and Neil O. Johnston (the “Executive”).

WHEREAS, the Executive is party to an Offer Letter, dated January 16, 2018 (the
“Prior Agreement”), by and between the Company and the Executive; and

WHEREAS, the Company desires to employ the Executive in an executive capacity on
the terms and subject to the conditions, and for the consideration set forth
herein, and the Executive desires to remain employed by the Company and its
affiliates on such terms, subject to such conditions, and for such
consideration.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth below, and for other good and valuable consideration, it is hereby agreed
by the Company and the Executive as follows:

1. Employment Period. The term of the Executive’s employment hereunder shall
commence on the Effective Date and shall continue until the third anniversary of
the Effective Date (the “Employment Period”); provided that, commencing on such
anniversary and on each subsequent anniversary of the Effective Date (each such
anniversary, a “Renewal Date”), unless earlier terminated, the Employment Period
shall be automatically extended so as to terminate on the first anniversary of
such Renewal Date, unless, at least 90 days prior to a Renewal Date, either
party shall give notice to the other that the Employment Period shall not be so
extended; and provided, further, that, upon a Change in Control (as defined in
the Presidio, Inc. 2017 Long-Term Incentive Plan as in effect on the Effective
Date), unless earlier terminated, the Employment Period shall automatically be
extended to the date that is two years from the date of the consummation of the
Change in Control (subject to renewal thereafter as set forth above).
Notwithstanding the foregoing, the Employment Period shall immediately expire
upon any termination of the Executive’s employment with the Company pursuant to
Section 4.

2. Position and Duties; No Conflicts.

(a) Position. During the Employment Period, the Executive shall serve as Chief
Financial Officer of the Company and shall report to the Chief Executive Officer
of the Company.

(b) Duties. During the Employment Period, the Executive shall have such
responsibilities, duties, and authority that are customary for the Executive’s
position, subject at all times to the control of the Board of Directors of the
Company (the “Board”), and shall perform such services as customarily are
provided by an executive of a corporation with the Executive’s position and such
other services consistent with the Executive’s position, as shall be assigned to
the Executive from time to time by the Board or the Chief Executive Officer of
the Company. During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote all of the Executive’s business time to the business and affairs of the
Company. The Executive shall be entitled to engage in charitable and educational
activities and to manage the Executive’s personal and family investments, to the
extent such activities are not competitive with the business of the Company, do
not materially interfere with the performance of the Executive’s duties for the
Company, and are otherwise consistent with the Company’s governance policies.

 



--------------------------------------------------------------------------------

(c) Location. During the Term, the Executive shall be based at the Company’s
offices in New York, New York, subject to reasonable business travel at the
Company’s request.

(d) No Conflicts. The Executive represents that (i) the Executive is entering
into this Agreement voluntarily, and that the Executive’s employment hereunder
and compliance with the terms and conditions hereof will not conflict with or
result in the breach by the Executive of any agreement to which the Executive is
a party or by which the Executive may be bound, (ii) the Executive has not
violated, and in connection with the Executive’s employment with the Company
will not violate, any non-competition, non-solicitation or other similar
covenant or agreement by which the Executive is or may be bound, and (iii) in
connection with the Executive’s employment by the Company, the Executive will
not use any confidential or proprietary information the Executive may have
obtained in connection with employment with any prior employer.

3. Compensation and Benefits.

(a) Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (the “Base Salary”) of no less than $600,000, payable in
accordance with the Company’s regular payroll practices. The Base Salary shall
be reviewed periodically by the Compensation Committee of the Board (the
“Compensation Committee”), and may be increased but not decreased.

(b) Annual Bonus. During the Employment Period, the Executive shall be eligible
to receive an annual bonus (an “Annual Bonus”) pursuant to the Presidio, Inc.
Executive Bonus Plan (or any successor thereto) (the “Annual Bonus Plan”) with
respect to each fiscal year of the Company as determined by the Compensation
Committee in its discretion and subject to the achievement of performance
targets or goals to be established by the Compensation Committee in its
discretion with respect to such fiscal year. The Executive’s target Annual Bonus
opportunity for each fiscal year during the Employment Period shall be $500,000
(the “Target Annual Bonus”). The Target Annual Bonus opportunity may be
increased but not decreased in the sole discretion of the Compensation
Committee. Any earned Annual Bonus shall be paid to the Executive pursuant to
the terms of the Annual Bonus Plan; provided, however, that any such Annual
Bonus for a fiscal year shall be paid to the Executive no later than the 15th
day of the third month following the end of such fiscal year, unless the Company
or the Executive shall elect to defer the receipt of such Annual Bonus pursuant
to an arrangement that meets the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

(c) Employee Benefits. During the Employment Period, the Executive shall be
entitled to participate in employee benefit and perquisite plans, practices,
policies, and programs generally applicable to employees of the Company on
substantially the same terms applicable to similarly situated senior executives
of the Company from time to time.

 

-2-



--------------------------------------------------------------------------------

(d) Expenses. During the Employment Period, the Company shall reimburse the
Executive for all reasonable expenses incurred by the Executive in the
performance of the Executive’s duties in accordance with the Company’s policies
applicable to similarly situated senior executives of the Company from time to
time.

(e) Vacation and Paid Time Off. During the Employment Period, the Executive
shall be entitled to paid vacation and paid time off in accordance with the
plans, policies, programs, and practices of the Company as in effect with
respect to similarly situated senior executives of the Company from time to
time.

4. Termination of Employment.

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of
“Disability” set forth below), it may give to the Executive written notice in
accordance with Section 12(b). In such event, the Executive’s employment with
the Company shall terminate. For purposes of this Agreement, “Disability” means
the absence of the Executive from the Executive’s duties with the Company for
either (i) 180 consecutive calendar days or (ii) 180 total days during any
period of 365 consecutive calendar days, in each case, due to a disability or
other incapacity that renders the Executive physically or mentally unable to
perform substantially all of the Executive’s duties and responsibilities
hereunder, which disability or other incapacity is determined to be permanent by
a physician selected by the Company or its insurers and acceptable to the
Executive or the Executive’s legal representative.

(b) With or without Cause. The Company may terminate the Executive’s employment
during the Employment Period with or without Cause. For purposes of this
Agreement, “Cause” means the Executive’s termination of employment based upon
any one of the following, as determined in good faith by the Board: (i) the
Executive is convicted of, or pleads guilty or nolo contendere to a felony or
other crime involving moral turpitude, dishonesty, or sexual misconduct (other
than motor vehicle related for which a noncustodial sentence is received);
(ii) the Executive’s theft, embezzlement, fraud, misappropriation, or misconduct
involving, or intentional infliction of material damage to, the Company’s or any
affiliate’s assets, property, or business opportunities; (iii) the Executive
receives a positive illegal drug test result, and the Executive does not provide
evidence refuting such result to the Board after having been given a reasonable
opportunity to do so; (iv) the Executive’s habitual misuse of alcohol or
controlled substances or the performance of the Executive’s duties for the
Company under the material influence of alcohol or non-prescribed controlled
substances; (v) intentional failure to substantially perform (other than by
reason of Disability), or gross negligence in the performance of, the
Executive’s duties to the Company or any affiliates, or the Executive’s refusal
or intentional failure to follow or carry out any lawful direction of the Board
or any of its affiliate’s board of directors (or other equivalent governing
body) or the written policies of the Company; or (vi) the Executive’s
intentional, material breach of any agreement between the Executive and the
Company or any affiliate of the Company. Prior to any termination with Cause,
the Company shall provide written notice to the Executive of its intent to
effect a termination of the Executive’s employment with Cause and provide the
Executive with an opportunity to

 

-3-



--------------------------------------------------------------------------------

demonstrate that there is no basis for such a termination with Cause. The
Company, in its sole discretion, shall determine the amount of time that the
Executive will be given to demonstrate that there is no basis for a termination
with Cause; provided that during such time period the Company shall have the
right to put the Executive on leave.

(c) With or without Good Reason. The Executive’s employment may be terminated by
the Executive with or without Good Reason. For purposes of this Agreement, “Good
Reason” means the Executive’s voluntary resignation after any of the following
actions are taken by the Company or any of its subsidiaries without the
Executive’s consent: (i) there has been a reduction in the Executive’s Base
Salary; (ii) the Executive experiences a substantial diminution in the
Executive’s title, status, reporting relationships, authority, duties, or
responsibilities; (iii) any intentional, material breach by the Company of the
terms of this Agreement; (iv) any relocation of the Executive’s principal office
more than 20 miles from the Executive’s principal office as of the Effective
Date or (v) the Company delivers to the Executive notice of the Company’s intent
not to renew this Agreement as of any Renewal Date in accordance with Section 1.
To terminate employment with Good Reason, (A) the Executive must provide written
notice of any alleged violation of clauses (i) through (iv) above stating the
basis for such termination within 90 days following any such alleged violation,
(B) the Company shall have 30 days following receipt of the written notice
described in clause (A) to cure the alleged violation (the “Cure Period”), and
(C) if the Company fails to cure the alleged violation, the Executive must
terminate the Executive’s employment with the Company during the 30-day period
following the Cure Period.

(d) Retirement. The Executive’s employment may be terminated by the Executive
upon the Executive’s Retirement. For purposes of this Agreement, “Retirement”
means the Executive’s termination of employment at a time when the Executive has
(i) attained age 65 or (ii) attained age 55 and the sum of the Executive’s age
and years of employment or service to the Company or its subsidiaries (or its
predecessors and successors) equals or exceeds 65.

(e) Notice of Termination. Any termination by the Company with or without Cause,
or by Executive for Good Reason or without Good Reason, shall be communicated
through a Notice of Termination to the other party hereto given in accordance
with Section 12(b). For purposes of this Agreement, a “Notice of Termination”
means a written notice that (i) indicates the specific termination provision in
this Agreement relied upon, (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) if the Date of Termination (as defined below) is other than the date of
receipt of such notice, specifies the Date of Termination (which date shall be
not more than 30 days after the giving of such notice). The failure by the
Executive or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Executive or the Company hereunder or preclude the
Executive or the Company from asserting such fact or circumstance in enforcing
the Executive’s or the Company’s rights hereunder.

 

-4-



--------------------------------------------------------------------------------

(f) Date of Termination. For purposes of this Agreement, “Date of Termination”
means (i) if the Executive’s employment is terminated by the Company with Cause
or without Cause, or by the Executive with or without Good Reason, the date of
receipt of the Notice of Termination or any later date specified therein within
30 days of such notice, as the case may be (except that in the case of a
termination by the Executive, the Company may in its sole discretion change any
such later date to a date of its choosing between the date of such receipt and
such later date), and (ii) if the Executive dies or experiences Disability, the
Date of Termination shall be the date of death of the Executive or the
determination of the Disability, as the case may be.

(g) Effect of Termination on Other Positions. If, on the Date of Termination,
the Executive is a member of the Board or the board of directors of any of the
Company’s affiliates, or holds any other position with the Company or its
affiliates, the Executive shall be deemed to have resigned from all such
positions as of the Date of Termination. The Executive agrees to execute such
documents and take such other actions as the Company may reasonably request to
reflect such resignation.

5. Obligations of the Company upon Termination of Employment.

(a) Termination without Cause; Resignation with Good Reason. If, during the
Employment Period, the Company terminates the Executive’s employment without
Cause or the Executive resigns employment with Good Reason, then, the Company
shall pay or provide, as applicable, the following to the Executive (subject to
the applicable provisions of Section 12 below):

(i) An amount equal to the sum of (A) the Executive’s Base Salary through the
Date of Termination to the extent not theretofore paid, (B) any accrued but
unpaid vacation and paid time off to the extent not theretofore paid, and
(C) any unreimbursed business expenses incurred prior to the Date of Termination
(the amounts described in clauses (A), (B), and (C), the “Accrued Obligations”),
which amount shall be paid in a cash lump sum within 30 days following the Date
of Termination.

(ii) Subject to Section 5(e) and the Executive’s continued compliance with the
Restrictive Covenants (as defined below), an amount in cash equal to the product
of (A) 1.5 multiplied by (B) the sum of (1) the Executive’s Base Salary in
effect immediately prior to such termination of employment and (2) the Annual
Bonus earned for the fiscal year immediately preceding the fiscal year in which
such termination of employment occurs (the “Bonus Severance Amount”) (or, if
such termination of employment occurs during the two-year period following a
Change in Control, then the Target Annual Bonus in effect immediately prior to
the consummation of such Change in Control (the “Target Bonus Severance
Amount”)), which amount shall be paid to the Executive in equal installments
during the 18-month period following the Date of Termination (the “Severance
Period”) in accordance with the Company’s regular payroll practices for the
executive officers of the Company, with the first payment to be made on the
first payroll date immediately following the 30th day after the Date of
Termination (with any accrued and unpaid installments from the Date of
Termination to be paid on the payroll date on which the first installment is
paid).

 

-5-



--------------------------------------------------------------------------------

(iii) Subject to Section 5(e) and the Executive’s continued compliance with the
Restrictive Covenants, a prorated Annual Bonus for the fiscal year in which the
Date of Termination occurs (the “Prorated Annual Bonus”) in an amount to equal
the product of (A) the amount of the Annual Bonus for such fiscal year
determined by the Compensation Committee based on the Company’s actual
performance for such fiscal year (or, if such termination of employment occurs
during the two-year period following a Change in Control, then the Target Annual
Bonus), multiplied by (B) a fraction, the numerator of which is the number of
days that have elapsed through the Date of Termination in the fiscal year of the
Company in which the Date of Termination occurs, and the denominator of which is
the number of days in such fiscal year, with such amount to be paid in a lump
sum in cash on the date on which the Company otherwise makes Annual Bonus
payments to executive officers for such fiscal year (other than any portion of
such Annual Bonus that was deferred, which portion shall instead be paid in
accordance with the applicable deferral arrangement and any election
thereunder).

(iv) Subject to Section 5(e) and the Executive’s continued compliance with the
Restrictive Covenants, a lump sum payment equal to the cost of the monthly
premiums for medical and dental coverage for the Executive and his or her
eligible dependents under the Consolidated Omnibus Budget Reconciliation Act of
1985, currently embodied in Section 4980B of the Code, through the date that is
18 months following the Date of Termination (such payment, the “Premium
Payment”), which lump sum payment shall be paid on the first payroll date
immediately following the 30th day after the Date of Termination.

(v) To the extent not theretofore paid or provided, timely pay or provide, in
accordance with the terms of the applicable plan, program, policy, practice, or
contract, to the Executive any other vested amounts or benefits required to be
paid or provided or that the Executive is eligible to receive under any plan,
program, policy, practice, or contract of the Company through the Date of
Termination (such other amounts and benefits, the “Other Benefits”).

Notwithstanding the foregoing, if the Executive’s employment with the Company is
terminated by the Company, the Date of Termination occurs during the six-month
period immediately preceding the date on which a Change in Control occurs but
after the date a definitive transaction agreement is executed that contemplates
such a Change in Control, and it is reasonably demonstrated by the Executive
that such termination of employment was initiated by the acquiror or merger
partner in connection with the Change in Control, then for purposes of this
Section 5(a), the Executive’s employment shall be deemed to have terminated
immediately upon the closing of the Change in Control, with the amount, if any,
above the Bonus Severance Amount that would have been payable as the Target
Bonus Severance Amount if the Date of Termination had in fact occurred upon the
Change in Control to be paid in equal installments over the balance of the
Severance Period at the same time as the Bonus Severance Amount is paid during
such period.

(b) Death or Disability. If, during the Employment Period, the Executive dies or
experiences a Disability, then, the Company shall pay or provide, as applicable,
the following to the Executive (or, to the extent applicable, the Executive’s
estate or beneficiaries): (i) the Accrued Obligations, (ii) a Prorated Annual
Bonus (based on the Company’s actual performance for the fiscal year in which
such termination of employment occurs), (iii) the Premium Payment and (iv) the
Other Benefits at the time or times specified in Sections 5(a)(i), 5(a)(iii),
5(a)(iv), and 5(a)(v), respectively.

 

-6-



--------------------------------------------------------------------------------

(c) Retirement. If, during the Employment Period, the Executive’s employment
terminates due to the Executive’s Retirement, then, the Company shall pay or
provide, as applicable, the following to the Executive (i) the Accrued
Obligations, (ii) a Prorated Annual Bonus (based on the Company’s actual
performance for the fiscal year in which the Date of Termination occurs) and
(iii) the Other Benefits at the time or times specified in Sections 5(a)(i),
5(a)(iii), and 5(a)(v), respectively.

(d) Termination with Cause; Resignation without Good Reason. If, during the
Employment Period, the Executive’s employment is terminated by the Company with
Cause or the Executive resigns employment without Good Reason, then the
Employment Period shall terminate without further obligations to the Executive
under this Agreement, other than for payment of Accrued Obligations and the
payment or provision of Other Benefits at the time or times specified in
Sections 5(a)(i) and 5(a)(v), respectively.

(e) Conditions to Rights and Benefits of the Executive. All rights and benefits
to which the Executive may be entitled under this Section 5 (other than the
Accrued Obligations and the Other Benefits) shall be subject to the Executive’s
continuing compliance with the Restrictive Covenants and to the Executive’s
execution and delivery to the Company of a release of claims in substantially
the form attached hereto as Exhibit A (the “Release”) within 30 days following
the Date of Termination (and non-revocation within the time period set forth
therein). If the 30-day period referenced above begins and ends in different
taxable years of the Executive, any payments or benefits under this Agreement
that constitute nonqualified deferred compensation under Section 409A of the
Code and the payment or settlement of which is conditioned on the effectiveness
of the Release shall be paid in the later taxable year.

6. Non-Exclusivity of Rights. Amounts that are vested benefits or that the
Executive is otherwise entitled to receive under any plan, policy, practice, or
program of or any contract or agreement with the Company (including any
long-term incentive plan and related grant agreements) at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice, program, or contract or agreement, except as explicitly modified by
this Agreement. Notwithstanding the foregoing, if the Executive receives
payments and benefits pursuant to Section 5(a), the Executive shall not be
entitled to any severance pay or benefits under any severance plan, program, or
policy of the Company and its affiliates, unless otherwise specifically provided
therein in a specific reference to this Agreement.

7. No Mitigation. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of any amounts payable
to the Executive under Section 5(a) and such amounts shall not be reduced
whether or not the Executive obtains other employment.

8. Restrictive Covenants.

(a) Restrictive Covenant Agreement. By executing this Agreement, the Executive
hereby (i) acknowledges and agrees that the Executive is and shall be subject to
that certain Non-Competition, Non-Solicitation, and No-Hire Agreement, dated as
of the date hereof (the “Restrictive Covenant Agreement”), by and between the
Company and the Executive, and (ii) reaffirms and agrees to be bound by the
restrictive covenants set forth in the Restrictive

 

-7-



--------------------------------------------------------------------------------

Covenant Agreement (the “Restrictive Covenants”). Nothing in this Agreement or
the Restrictive Covenant Agreement limits the Executive’s ability to communicate
with any federal, state, or local governmental agency, commission, or body,
including the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, and the
Securities and Exchange Commission (collectively, a “Governmental Agency”), or
self-regulatory organization or otherwise participate in any investigation or
proceeding that may be conducted by any Governmental Agency or self-regulatory
organization, without notice to the Company.

(b) Cooperation. The Executive acknowledges and agrees that, during the
Restricted Period (as defined in the Restrictive Covenant Agreement), the
Executive shall cooperate, in a reasonable and appropriate manner, with the
Company and its attorneys in connection with any litigation or other proceeding
arising out of or relating to matters in which the Executive was involved prior
to the termination of the Executive’s employment to the extent the Company pays
any and all of the reasonable actual expenses that the Executive incurs in
connection with such cooperation, including, but not limited to, expenses
incurred for travel and lodging, if any.

9. Certain Reductions in Payments.

(a) Certain Reduction. Anything in this Agreement to the contrary
notwithstanding, in the event the Accounting Firm (as defined below) shall
determine that receipt of all Payments (as defined below) would subject the
Executive to the excise tax under Section 4999 of the Code, the Accounting Firm
shall determine whether to reduce any of the Payments paid or payable pursuant
to this Agreement (the “Agreement Payments”) so that the Parachute Value (as
defined below) of all Payments, in the aggregate, equals the Safe Harbor Amount
(as defined below). The Agreement Payments shall be so reduced only if the
Accounting Firm determines that the Executive would have a greater Net After-Tax
Receipt (as defined below) of aggregate Payments if the Agreement Payments were
so reduced. If the Accounting Firm determines that the Executive would not have
a greater Net After-Tax Receipt of aggregate Payments if the Agreement Payments
were so reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder. For purposes of all present value
determinations required to be made under this Section 9, the Company and the
Executive elect to use the applicable federal rate that is in effect on the
Effective Date pursuant to Treasury Regulations § 1-280G, Q&A-32.

(b) Determination. If the Accounting Firm determines that aggregate Agreement
Payments should be reduced so that the Parachute Value of all Payments, in the
aggregate, equals the Safe Harbor Amount, the Company shall promptly give the
Executive notice to that effect and a copy of the detailed calculation thereof.
All determinations made by the Accounting Firm under this Section 9 shall be
binding upon the Company and the Executive and shall be made as soon as
reasonably practicable and in no event later than 15 days following the Date of
Termination. For purposes of reducing the Agreement Payments so that the
Parachute Value of all Payments, in the aggregate, equals the Safe Harbor
Amount, only amounts payable under this Agreement (and no other Payments) shall
be reduced. The reduction of the amounts payable hereunder, if applicable, shall
be made by reducing the Agreement Payments that are parachute payments in the
following order: (i) cash payments under

 

-8-



--------------------------------------------------------------------------------

Section 5(a) that do not constitute deferred compensation within the meaning of
Section 409A of the Code, and (ii) cash payments under Section 5(a) that do
constitute deferred compensation, in each case, beginning with the payments or
benefits that are to be paid or provided the farthest in time from the Date of
Termination. All reasonable fees and expenses of the Accounting Firm shall be
borne solely by the Company.

(c) Reasonable Compensation. To the extent requested by the Executive, the
Company shall cooperate with the Executive in good faith in valuing, and the
Accounting Firm shall take into account the value of, services provided or to be
provided by the Executive (including, without limitation, the Executive’s
agreeing to refrain from performing services pursuant to a covenant not to
compete or similar covenant, before, on, or after the date of a “change in
ownership or control” of the Company (within the meaning of Q&A-2(b) of the
final regulations under Section 280G of the Code)), such that payments in
respect of such services may be considered reasonable compensation within the
meaning of Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under
Section 280G of the Code and/or exempt from the definition of the term
“parachute payment” within the meaning of Q&A-2(a) of the final regulations
under Section 280G of the Code in accordance with Q&A-5(a) of the final
regulations under Section 280G of the Code.

(d) Certain Definitions. The following terms shall have the following meanings
for purposes of this Section 9:

(i) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm or other professional organization that employs certified public
accountants recognized as an expert in determinations and calculations for
purposes of Section 280G of the Code that is selected by the Company prior to a
Change in Control for purposes of making the applicable determinations hereunder
and is reasonably acceptable to the Executive, which firm shall not, without the
Executive’s consent, be a firm serving as accountant or auditor for the
individual, entity or group effecting the Change in Control.

(ii) “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws that applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Accounting
Firm determines to be likely to apply to the Executive in the relevant tax
year(s).

(iii) “Parachute Value” of a Payment shall mean the present value as of the date
of the “change in ownership or control” for purposes of Section 280G of the Code
of the portion of such Payment that constitutes a “parachute payment” under
Section 280G(b)(2) of the Code, as determined by the Accounting Firm for
purposes of determining whether and to what extent the excise tax under
Section 4999 of the Code will apply to such Payment.

(iv) “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

 

-9-



--------------------------------------------------------------------------------

(v) “Safe Harbor Amount” shall mean 2.99 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code.

(e) Survival. The provisions of this Section 9 shall survive the expiration of
this Agreement.

10. Successors.

(a) Executive. This Agreement is personal to the Executive and, without the
prior written consent of the Company, shall not be assignable by the Executive
other than by will or the laws of descent and distribution. This Agreement shall
inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b) Company. This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. As used in this Agreement, “Company”
shall mean the Company as hereinbefore defined and any successor to its business
and/or assets as aforesaid which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

11. Section 409A of the Code.

(a) General. The obligations under this Agreement are intended to comply with
the requirements of Section 409A of the Code or an exemption or exclusion
therefrom and shall in all respects be administered in accordance with
Section 409A of the Code. Any payments that qualify for the “short-term
deferral” exception, the separation pay exception, or another exception under
Section 409A of the Code shall be paid under the applicable exception to the
maximum extent permissible. For purposes of the limitations on nonqualified
deferred compensation under Section 409A of the Code, each payment of
compensation under this Agreement shall be treated as a separate payment of
compensation for purposes of applying the exclusion under Section 409A of the
Code for short-term deferral amounts, the separation pay exception, or any other
exception or exclusion under Section 409A of the Code. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment
under this Agreement.

(b) Reimbursements and In-Kind Benefits. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits provided
under this Agreement that constitute nonqualified deferred compensation subject
to Section 409A of the Code shall be made in accordance with the requirements of
Section 409A of the Code, including, without limitation, that (i) in no event
shall reimbursements by the Company under this Agreement be made later than the
end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred, provided that the Executive shall
have submitted an invoice for such fees and expenses at least 10 days before the
end of the calendar year next following the calendar year in which such fees and
expenses were incurred; (ii) the amount of in-kind benefits that the Company is
obligated to pay or provide in any given calendar year shall not affect the
in-kind benefits that the Company is obligated to pay or provide in any other
calendar year; (iii) the Executive’s right to have the Company pay or provide
such reimbursements and in-kind benefits may not be liquidated or exchanged for
any other benefit; and (iv) in no event shall the Company’s obligations to make
such reimbursements or to provide such in-kind benefits apply later than the
Executive’s remaining lifetime.

 

-10-



--------------------------------------------------------------------------------

(c) Delay of Payments. Notwithstanding anything herein to the contrary, if any
amounts payable or benefits to be provided to the Executive under this Agreement
constitute deferred compensation within the meaning of Section 409A of the Code
(including by reason of the separation pay and benefits under this Agreement
being aggregated with the separation pay and benefits under another arrangement
to which the Executive and the Company or any of its affiliates are a party or
in which the Executive is an eligible participant), (i) if the Executive is a
“specified employee” within the meaning of Section 409A of the Code (as
determined in accordance with the methodology established by the Company as in
effect on the Date of Termination), amounts that constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code that would
otherwise be payable during the six-month period immediately following the Date
of Termination on account of the Executive’s separation from service shall
instead be paid, with interest at the applicable federal rate provided for under
Section 7872(f)(2)(A) of the Code (based on the rate in effect for the month in
which the Executive’s Date of Termination occurs), on the first business day of
the seventh month following the Executive’s “separation from service” within the
meaning of Section 409A of the Code; (ii) if the Executive dies following the
Date of Termination and prior to the payment of the any amounts delayed on
account of Section 409A of the Code, such amounts shall be paid to the personal
representative of the Executive’s estate within 30 days after the date of the
Executive’s death; and (iii) in no event shall the date of termination of
Executive’s employment be deemed to occur until the Executive experiences a
“separation from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which
such separation from service takes place shall be the Date of Termination.

12. Miscellaneous.

(a) Governing Law; Waiver of Jury Trial. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to principles of conflict of laws. Each of the parties to this Agreement
voluntarily and irrevocably waives trial by jury in any action or other
proceeding brought in connection with this Agreement, any of the agreements
related to this Agreement, or any of the transactions contemplated hereby or
thereby.

(b) Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive: To the most recent address on file with the Company

If to the Company:

Presidio, Inc.

One Penn Plaza, Suite 2832

New York, New York 10119

Attention: General Counsel

 

-11-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Apollo Management, L.P.

9 West 57th Street, 43rd Floor

New York, New York 10019

Attention: Matthew Nord

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(d) Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto, except for the “Prior
Agreement” referred to in the Recitals above, and in the event of any
inconsistencies between the Employment Agreement and the Prior Agreement, the
Employment Agreement shall control.

(e) Waivers and Amendments. This Agreement may be amended, superseded,
cancelled, renewed, or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties hereto. No delay on the part of any
party in exercising any right, power, or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power, or privilege nor any single or partial exercise of any such right, power,
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power, or privilege.

(f) Tax Withholding. The Company may withhold from any amounts payable under
this Agreement such federal, state, local, or foreign taxes as shall be required
to be withheld pursuant to any applicable law or regulation.

(g) Headings. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

(h) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which taken together
shall constitute one and the same instrument.

[Signature Page Follows]

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors, the Company has
caused these presents to be executed in its name and on its behalf, all as of
the day and year first above written.

 

PRESIDIO, INC. By:   /s/ Elliot Brecher   Name: Elliot Brecher   Title: Senior
Vice President and General Counsel

 

EXECUTIVE /s/ Neil O. Johnston Neil O. Johnston

[Signature Page to Johnston Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE OF ALL CLAIMS

This General Release of All Claims (this “Agreement”) is entered into by and
between Neil O. Johnston (“Employee”) and Presidio, Inc., a Delaware corporation
(the “Company”), dated as of the date an executed copy of this Agreement has
been delivered by Employee to the Company, as set forth in the signature block
at the end of this Agreement (the “Effective Date”).

In consideration of the promises set forth in the Employment Agreement, dated as
of January 16, 2018 (as may have been amended, replaced or supplemented from
time to time, the “Employment Agreement”), by and between Employee and the
Company as well as any promises set forth in this Agreement, Employee and the
Company agree as follows:

 

  1. General Release and Waiver of Claims

For purposes of this Agreement, the “Released Parties” means, individually and
collectively, the Company and each of the Company’s direct and indirect parents,
subsidiaries, affiliated companies, investor funds, affiliated investor funds,
and direct and indirect stockholders, members, or investors, as applicable; and
each of such entities’ or persons’ successors, assigns, current or former
employees, officers, directors, owners, shareholders, members, investors,
representatives, administrators, fiduciaries, agents, insurers, and employee
benefit programs (and the trustees, administrators, fiduciaries and insurers of
any such programs), as applicable.

Except as provided in the next paragraph, in consideration of the payments made
and to be made, and benefits provided and to be provided, to Employee pursuant
to the Employment Agreement, as of the Effective Date, Employee unconditionally
and forever releases, discharges, and waives any and all actual and potential
claims, liabilities, demands, actions, causes of action, suits, costs,
controversies, judgments, decrees, verdicts, attorneys’ and consultants’ fees,
damages, indemnities, and obligations of every kind and nature, in law, equity,
or otherwise, known and unknown, suspected and unsuspected, disclosed and
undisclosed, arising out of or in any way related to the Employment Agreement
and the subject matter thereto, and any other agreements, events, acts, or
conduct at any time prior to and including the Effective Date other than the
Excluded Obligations (as defined below) (the “Released Claims”) against the
Released Parties. The Released Claims include any and all matters relating to
Employee’s employment including, without limitation, claims or demands related
to salary, bonuses, commissions, stock, equity awards, or any other ownership
interest in the Company or any of its subsidiaries or affiliates, vacation pay,
fringe benefits, expense reimbursements, severance pay, or any other form of
compensation; claims for discrimination based upon race, color, sex, creed,
national origin, age, disability, or any other characteristic protected by
federal, state, or local law or any other violation of any Equal Employment
Opportunity Law, ordinance, rule, regulation, or order, including, without
limitation, Title VII of the Civil Rights Act of 1964, as amended, the Civil
Rights Act of 1991; the Americans with Disabilities Act; claims under the
Employee Retirement Income Security Act of 1974, as amended, the Equal Pay Act,
the Fair Labor Standards Act, as amended, the Family and Medical Leave Act of
1993, as amended, or the laws of any country governing discrimination in
employment, the payment of wages or benefits, or any other aspect of employment.
The Released Claims also include claims for wrongful discharge, fraud, or
misrepresentation under any statute, rule, or regulation or under the common law
and any other claims under the common law.

 

A-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Employee does not release, discharge or waive any
claims related to (a) rights to payments and benefits provided under the
Employment Agreement that are contingent upon the execution by Employee of this
Agreement (including any applicable termination payments), (b) rights to any
vested benefits or rights under any health and welfare plans or other employee
benefit plans or programs sponsored by, or covering employees, of a Released
Party (including by way of example and without limitation, the Employee’s right
to pursue a claim for benefits under any group health plan of a Released Party
or covering employees of a Released Party with respect to a claim arising prior
to the date of this Agreement), (c) rights to be indemnified and/or advanced
expenses under any corporate document of a Released Party, any agreement with
any Released Party or pursuant to applicable law, or to be covered under any
applicable directors’ and officers’ liability insurance policies, (d) any claim
that cannot be waived under applicable law, including any rights to workers’
compensation, and (e) any claim or cause of action to enforce the Employee’s
rights under this Agreement (collectively, the “Excluded Obligations”).

 

  2. Release and Waiver of Claims Under the Age Discrimination in Employment Act

Employee acknowledges that the Company has advised Employee to consult with an
attorney of his or her choosing, and through this Agreement advise Employee to
consult with Employee’s attorney with respect to possible claims under the Age
Discrimination in Employment Act of 1967, as amended (“ADEA”), and Employee
acknowledges that he or she understands that ADEA is a federal statute that
prohibits discrimination, on the basis of age, in employment, benefits, and
benefit plans. If ADEA applies to Employee, Employee wishes to waive any and all
claims under ADEA that he or she may have, as of the Effective Date, against the
Released Parties, and hereby waives such claims. Employee further understands
that, by signing this Agreement, he or she is in fact waiving, releasing, and
forever giving up any claim under ADEA against the Released Parties that may
have existed on or prior to the Effective Date.

Employee acknowledges that the Company has informed Employee that he or she has,
at his or her option, if ADEA applies to Employee, at least 21 days following
the date he or she received a copy of this Agreement in which to sign the waiver
of this claim under ADEA, which option Employee may waive by signing this
Agreement prior to the end of such 21-day period.

Employee also understands that, if ADEA applies to Employee, Employee has seven
days following the date on which Employee signs this Agreement within which to
revoke the release contained in this paragraph, by providing to the Company a
written notice of his or her revocation of the release and waiver contained in
this paragraph. Employee further understands that this right to revoke the
release contained in this paragraph relates only to this paragraph and does not
act as a revocation of any other term of this Agreement.

 

A-2



--------------------------------------------------------------------------------

  3. Proceedings

Employee has not filed, and agrees not to initiate or cause to be initiated on
his or her behalf, any complaint, charge, claim, or proceeding against the
Company or any other Released Party before any local, state, or federal agency,
court, or other body relating to his or her employment or the termination of his
or her employment, other than with respect to the obligations of the Company to
Employee under the Employment Agreement that are intended to survive following
termination of employment and the execution of this Agreement or with respect to
the Excluded Obligations (each, individually, a “Proceeding”), and agrees not to
participate voluntarily in any Proceeding. Employee waives any right Employee
may have to benefit in any manner from any relief (whether monetary or
otherwise) arising out of any Proceeding.

The foregoing provisions of this Section 3 are not intended to, and shall be
interpreted in a manner that does not, limit or restrict Employee from
exercising any legally protected whistleblower rights (including pursuant to
Rule 21F promulgated under the Securities Exchange Act of 1934, as amended).

 

  4. Survival

Employee acknowledges that the covenants set forth in Section 8(b) of the
Employment Agreement and any provisions contained in the Employment Agreement
that are intended to survive following termination of Employee’s employment, and
that certain Non-Competition, Non-Solicitation and No-Hire Agreement, dated as
of January 16, 2018, by and between the Company and Employee, shall, pursuant to
their terms, survive Employee’s execution of this Agreement.

 

  5. Remedies

If Employee initiates or voluntarily participates in any Proceeding, if Employee
fails to abide by any of the terms of this Agreement, or if Employee revokes the
ADEA release contained in Section 2 of this Agreement within the seven-day
period provided under Section 2 (if ADEA applies to Employee), the Company may,
in addition to any other remedies it may have, reclaim any amounts paid to
Employee under the termination provisions of the Employment Agreement or
terminate any benefits or payments that are subsequently due under the
Employment Agreement and are payable based on Employee executing this Agreement,
without waiving the release granted herein. Employee acknowledges and agrees
that the remedy at law available to the Company for breach of any of his or her
post-termination obligations under the Employment Agreement or his or her
obligations under Sections 1, 2, and 3 of this Agreement would be inadequate and
that damages flowing from such a breach may not readily be susceptible to being
measured in monetary terms. Accordingly, Employee acknowledges, consents and
agrees that, in addition to any other rights or remedies that the Company may
have at law, in equity, or under this Agreement, upon adequate proof of his or
her violation of any such provision of this Agreement, the Company shall be
entitled to immediate injunctive relief and may obtain a temporary order
restraining any threatened or further breach, without the necessity of proof of
actual or consequential damage or the necessity of posting a bond. This
provision shall not adversely affect any rights Employee may have under ADEA.

Employee understands that, by entering into this Agreement, Employee will be
limiting the availability of certain remedies that he or she may have against
the Released Parties and limiting also his or her ability to pursue certain
claims against the Released Parties.

 

A-3



--------------------------------------------------------------------------------

  6. Severability Clause

In the event any provision or part of this Agreement is found to be invalid or
unenforceable, only that particular provision or part so found, and not the
entire Agreement, will be inoperative.

 

  7. Nonadmission

Nothing contained in this Agreement will be deemed or construed as an admission
of wrongdoing or liability on the part of Employee, the Company, or any of the
Released Parties.

 

  8. Acknowledgement

Employee acknowledges that, before entering into this Agreement, Employee has
had sufficient time to consider the terms of this Agreement and to consult with
an attorney or other advisor of Employee’s choice, and that this provision
constitutes advice from the Company to do so if Employee chooses. Employee
further acknowledges that Employee has entered into this Agreement of Employee’s
own free will, and that no promises or representations have been made to
Employee by any person to induce Employee to enter into this Agreement other
than the express terms set forth herein and in the Employment Agreement.
Employee further acknowledges that Employee has read this Agreement and
understands all of its terms, including the waiver of rights set forth herein.

 

  9. Governing Law

The validity, interpretation, construction, and performance of this Agreement
and disputes or controversies arising with respect to the transactions
contemplated herein shall be governed by the laws of the State of Delaware,
without reference to principles of conflict of laws.

 

  10. Jurisdiction

Each of the parties agrees that any dispute between the parties shall be
resolved only in the courts of the State of Delaware or the United States
District Court for the District of Delaware and the appellate courts having
jurisdiction of appeals from such courts. In that context, and without limiting
the generality of the foregoing, each of the parties hereto irrevocably and
unconditionally (a) submits for himself, herself, or itself in any Proceeding
relating to this Agreement or Employee’s employment by the Company or any
affiliate, or for the recognition and enforcement of any Proceeding, to the
exclusive jurisdiction of the courts of the State of Delaware, or the United
States District Court for the District of Delaware, and the appellate courts
having jurisdiction of appeals from any of the foregoing, and agrees that all
claims in respect of any such Proceeding shall be heard and determined in such
Delaware State court or, to the extent permitted by law, in such federal court;
(b) consents that any such Proceeding may and shall be brought in such courts
and waives any objection that he, she, or it may now or thereafter have to the
venue or jurisdiction of any such Proceeding in any such court or that such
Proceeding was brought in an inconvenient court and agrees not to plead or claim
the same; (c) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail),

 

A-4



--------------------------------------------------------------------------------

postage prepaid, to such party at his, her, or its address as provided in
Section 12(b) of the Employment Agreement; and (d) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by the laws of the State of Delaware.

EMPLOYEE ACKNOWLEDGES THAT HE OR SHE HAS READ THIS AGREEMENT AND THAT HE OR SHE
FULLY KNOWS, UNDERSTANDS, AND APPRECIATES ITS CONTENTS, AND THAT HE OR SHE
HEREBY EXECUTES THE SAME AND MAKES THIS AGREEMENT AND THE RELEASE AND AGREEMENTS
PROVIDED FOR HEREIN VOLUNTARILY AND OF HIS OR HER OWN FREE WILL.

 

A-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Employee has executed this Release as of the date set forth
below.

 

EMPLOYEE  

 

Name: Neil O. Johnston Address:       Dated: ________________ (the “Effective
Date”) (which date shall not be earlier than the date of termination of
employment)

 

RECEIVED, ACKNOWLEDGED, AND ACCEPTED

this _____ day of __________, 20__ PRESIDIO, INC. By:       Name:   Title:

[Signature Page to General Release of All Claims]